           Case 1:20-cv-01548-DAD-SAB Document 17 Filed 01/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   GEORGE AVALOS,                                     Case No. 1:20-cv-01548-NONE-SAB

12                  Plaintiff,                          ORDER DIRECTING CLERK OF COURT
                                                        TO ASSIGN DISTRICT JUDGE AND
13          v.                                          CLOSE CASE AND ADJUST DOCKET TO
                                                        REFLECT VOLUNTARY DISMISSAL
14   MMDEOL INC., et al.,
                                                        (ECF No. 16)
15                  Defendants.

16

17          This action was filed on October 30, 2020. (ECF No. 1.) On December 30, 2020,

18 Plaintiff filed a motion for default judgment. (ECF No. 11.) The Court found multiple apparent

19 deficiencies in the motion for default judgment, and on January 12, 2021, the Court ordered
20 Plaintiff to supplement the motion for default judgment to address the issues identified. (ECF

21 No. 12.) On January 15, 2021, Plaintiff filed a response to the Court’s January 12, 2021 order.

22 (ECF No. 15.) The filing indicates that in preparing the response, Plaintiff engaged in additional

23 efforts to address all of the Court’s concerns, including returning to the subject property to

24 further quantify Defendant’s compliance with the requirements of the ADA. (Id.) Plaintiff

25 submits that from review of the property and photographs taken, “it appears that the built up curb

26 ramp at issue in this matter has been replaced with what appears to be [] more facially compliant
27 features.” (Id. at 2.) The response also indicates that Plaintiff would request dismissal of this

28 action in a separate filing. (Id.) On January 15, 2021, Plaintiff filed a notice of voluntary


                                                    1
            Case 1:20-cv-01548-DAD-SAB Document 17 Filed 01/19/21 Page 2 of 2


 1 dismissal pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure. (ECF No. 16.)

 2          “[U]nder Rule 41(a)(1)(A)(i), ‘a plaintiff has an absolute right to voluntarily dismiss his

 3 action prior to service by the defendant of an answer or a motion for summary judgment.’ ”

 4 Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

 5 (quoting Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997)). The Ninth Circuit has

 6 held that Rule 41(a) allows a plaintiff to dismiss without a court order any defendant who has yet

 7 to serve an answer or motion for summary judgment. Pedrina v. Chun, 987 F.2d 608, 609 (9th

 8 Cir. 1993). “[A] dismissal under Rule 41(a)(1) is effective on filing, no court order is required,

 9 the parties are left as though no action had been brought, the defendant can’t complain, and the

10 district court lacks jurisdiction to do anything about it.” Commercial Space Mgmt. Co., Inc., 193

11 F.3d at 1078. In this action, no defendant has filed an answer or other responsive pleading.

12          Accordingly, the Clerk of the Court is HEREBY DIRECTED to assign a district judge to

13 this case for the purpose of closing the case and then to adjust the docket to reflect voluntary

14 dismissal of this action pursuant to Rule 41(a).

15
     IT IS SO ORDERED.
16

17 Dated:     January 19, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26
27

28


                                                      2
